People v Gilette (2016 NY Slip Op 08374)





People v Gilette


2016 NY Slip Op 08374


Decided on December 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-11418

[*1]The People of the State of New York, respondent,
vJohn D. Gilette, appellant. (S.C.I. No. 558/12)


Lynn W. L. Fahey, New York, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner and Emma Grunberg of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Wong, J.), rendered October 14, 2015, revoking a sentence of probation previously imposed by the same court (Chin Brandt, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of vehicular manslaughter in the second degree.
ORDERED that the amended judgment is affirmed.
Contrary to the defendant's contention, the sentence imposed upon the revocation of probation was not excessive (see People v Hobson, 43 AD3d 1179, 1180; People v Suitte, 90 AD2d 80).
DILLON, J.P., DICKERSON, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court